 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@premierlegalgroup.com
     PREMIER LEGAL GROUP
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Pro Bono Counsel Referred
     via the Legal Aid Center of Southern Nevada
     for Plaintiff HYRUM JOSEPH WEST
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                     ***
10

11   HYRUM JOSEPH WEST,                                    )
                                                           )   2:13-cv-00271-APG-VCF
12                                Plaintiff,               )
                                                           )   STIPULATION TO EXTEND TIME
13   v.                                                    )   TO FILE SUPPLEMENTAL
                                                           )   OPPOSITION AND SUPPLEMENTAL
14   NYE COUNTY, et al.,                                   )   REPLY TO MOTION FOR
15                                                         )   SUMMARY JUDGMENT
                                  Defendants.              )   (First Request)
16                                                         )                   ORDER

17          IT IS HEREBY STIPULATED by and between Angela H. Dows, Esq., counsel for
18   Plaintiff HYRUM JOSEPH WEST, and Craig R. Anderson, Esq., and Jonathan B. Lee, Esq.,
19
     counsel for Defendants NYE COUNTY, et al., that the dates for: (1) Plaintiff HYRUM JOSEPH
20
     WEST to file his supplemental opposition be extended to thirty (30) days following the final
21
     decision on Plaintiff’s Motion to Extend Discovery as to Newly-Discovered Evidence [ECF No.
22

23   92], and (2) Defendants’ supplemental reply be extended to fourteen (14) days after the filing of

24   Plaintiff’s supplemental opposition.

25          The parties also agree that a final decision on Plaintiff’s Motion [ECF No. 92] includes
26
     an allowance of time for the parties to file and obtain ruling(s) on, if filed, any objections to any
27
     report(s) or order(s) as to Plaintiff’s Motion.. This is the first stipulation filed in the matter to
28
     continue the deadlines for the supplemental opposition and reply, and is entered into for the
 1

 2   following reasons:

 3           1.     That, as noted, on December 28, 2018 Plaintiff has filed a motion to extend and

 4                  re-open discovery related to newly-discovered evidence [ECF No. 92.]
 5           2.     The motion to extend potentially impacts the evidence in the instant case,
 6
                    including arguments or additional discovery potentially having a bearing on the
 7
                    pending motion for summary judgment.
 8
             3.     That without a continuance of the supplemental opposition and reply, then
 9

10                  important issues in the case may be undetermined prior to the ruling of a

11                  potentially dispositive motion in the case.

12           4.     That Plaintiff HYRUM JOSEPH WEST is currently incarcerated, and does not
13
                    object to the subject brief continuance.
14
             5.     The additional time requested herein is being sought in good faith not sought for
15
                    purposes of delay, but merely to allow the parties adequate time to have the
16
                    necessary issues reviewed related to potentially important additional discovery in
17

18                  the case.

19           DATED this 9th day of January, 2019.
20   PREMIER LEGAL GROUP                                  MARQUIS AURBACH COFFING
21   By: /s/ Angela H. Dows                               By: /s/ Craig R. Anderson
     ANGELA H. DOWS, ESQ.                                 CRAIG R. ANDERSON, ESQ.
22   1333 North Buffalo Drive, Suite 210                  By: /s/ Jonathan B. Lee
     Las Vegas, Nevada 89128                              JONATHAN B. LEE, ESQ.
23   adows@premierlegalgroup.com                          10001 Park Run Drive
     Pro Bono Counsel Referred                            Las Vegas, Nevada 89145
24   via the Legal Aid Center of Southern Nevada          jbl@maclaw.com
     for Plaintiff HYRUM JOSEPH WEST                      Counsel for Defendants
25

26
27

28

                                                      2
 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6
     HYRUM JOSEPH WEST,                                  )
 7                                                       )   2:13-cv-00271-APG-VCF
                                 Plaintiff,              )
 8                                                       )   FINDINGS OF FACT,
     v.                                                  )   CONCLUSIONS OF LAW, AND
 9
                                                         )   ORDER THEREON
10   NYE COUNTY, et al.,                                 )
                                                         )
11                               Defendants.             )
                                                         )
12
                                          FINDINGS OF FACT
13

14          Based on the pending Stipulation of the parties, and good cause appearing therefore, the

15   Court finds that:
16          1.      On December 28, 2018, Plaintiff HYRUM JOSEPH WEST filed a Motion to
17
     Extend Discovery as to Newly-Discovered Evidence [ECF No. 92.]
18
            2.      The Court’s ruling on Plaintiff’s Motion [ECF No. 92] may ultimately result in
19
     additional discovery or briefing in the case, all of which could have an impact upon dispositive
20

21   issues, including Defendants’ pending motion for summary judgment.

22          3.      Thus, the parties anticipate that Plaintiff’s Motion [ECF No. 92] to extend

23   discovery will need to be briefed and concluded prior to effectuating final briefing as to
24   Defendants’ Renewed Motion for Summary Judgment. [See ECF No. 91.]
25
            4.      That Plaintiff HYRUM JOSEPH WEST is incarcerated, and does not object to the
26
     subject continuance.
27
            5.      The additional time requested herein is not sought for purposes of delay, but
28

                                                    3
     merely to allow the parties to resolve an important discovery issue in the instant case, taking into
 1

 2   account the exercise of due diligence.

 3          6.       Additionally, denial of this request for a continuance could result in the

 4   miscarriage of justice without resolving the instant discovery dispute prior to concluding
 5   dispositive motion briefing.
 6
                                        CONCLUSIONS OF LAW
 7
            The additional time requested by this stipulation is sought in good faith not sought for
 8
     purposes of delay, but instead to allow the parties adequate time to work through a discovery
 9

10   matter, taking into account the exercise of due diligence. For all of the above-stated reasons, the

11   ends of justice would best be served by a brief continuance of the supplemental opposition and

12   supplemental reply to Defendants’ motion for summary judgment.
13
                                                  ORDER
14
            IT IS THEREFORE ORDERED that the previously-scheduled deadline of January 10,
15
     2019 for Plaintiff HYRUM JOSEPH WEST to file his supplemental opposition to Defendants’
16
     motion for summary judgment is extended to thirty (30) days following the final decision or
17

18   receipt of discovery on Plaintiff’s Motion to Extend Discovery as to Newly-Discovered Evidence

19   [ECF No. 92].
20          IT IS FURTHER ORDERED that Defendants’ supplemental reply be extended to
21
     fourteen (14) days after the filing of Plaintiff’s supplemental opposition to Defendants’ motion
22
     for summary judgment.
23

24

25                                         ________________________________________________
                                           ANDREW P. GORDON
26                                         UNITED STATES DISTRICT JUDGE
                                           Dated: January 10, 2019.
27

28

                                                      4
